***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. CHERYL J.*
                    (AC 43233)
                       Elgo, Cradle and Alexander, Js.

                                   Syllabus

Convicted of the crime of criminal violation of a protective order, the defen-
    dant appealed to this court. The trial court had issued a protective order
    against the defendant, which provided that she must, inter alia, stay
    away from the home of the victim, her former husband, and wherever
    the victim shall reside. The protective order listed the victim’s address
    as a certain property, which he had obtained through divorce proceed-
    ings with the defendant. At the time the court issued the order, the
    defendant requested further clarification of the order from the court.
    The court orally advised the defendant to stay away from the residence
    of the victim, wherever it may be, including the residence listed on
    the protective order. Thereafter, as the defendant was driving by the
    property, she noticed a real estate agent’s car in the driveway and pulled
    up to the driveway, telling the agent that she could not list or sell the
    property because of pending legal proceedings and a court order relating
    to the property. The agent notified the victim of this interaction. Held:
1. The defendant could not prevail on her claim that the evidence was
    insufficient to prove that she had the requisite intent to be convicted
    of criminal violation of a protective order, as that crime is not a specific
    intent crime; the state was not required to prove that the defendant
    specifically intended to violate a condition of the protective order, only
    that she intended to perform the activities constituting the violation of
    the protective order, specifically, that she intended to go to the property,
    and it was undisputed that she went to the property.
2. The defendant could not prevail on her claim that the criminal violation
    of protective order statute (§ 53a-223) was void for vagueness as applied
    to her because the language of the protective order, as explained to her
    by the trial court, did not provide adequate notice of what was prohibited;
    the terms of the protective order provided adequate notice that going
    to the property would constitute a violation of the order, the court’s
    oral instruction to the defendant specifically warned her to avoid the
    victim’s residence, the address of the property clearly was listed as the
    victim’s address on the protective order, the language contained in the
    order required the defendant to stay away from the property even if the
    victim was not residing there, and the court’s oral instructions did not
    alter the restrictions of the protective order in any way.
       Argued December 8, 2020—officially released April 13, 2021

                             Procedural History

  Information charging the defendant with the crime
of criminal violation of a protective order, brought to
the Superior Court in the judicial district of Stamford-
Norwalk, geographical area number twenty, and tried
to the court, McLaughlin, J.; judgment of guilty, from
which the defendant appealed to this court. Affirmed.
   Stephan E. Seeger, for the appellant (defendant).
  Sarah Hanna, senior assistant state’s attorney, with
whom, on the brief were Paul J. Ferencek, state’s attor-
ney, and Justina Moore, assistant state’s attorney, for
the appellee (state).
                         Opinion

  CRADLE, J. The defendant, Cheryl J., appeals from
the judgment of the trial court finding her guilty of
criminal violation of a protective order in violation of
General Statutes § 53a-223. On appeal, the defendant
claims that (1) the evidence before the trial court was
insufficient to prove that she had the requisite intent
to violate the protective order and (2) § 53a-223 is
unconstitutionally vague as applied. We affirm the judg-
ment of the trial court.
   The following facts and procedural history are rele-
vant to this decision. On May 17, 2016, the trial court,
Hon. Jack L. Grogins, judge trial referee, issued a pro-
tective order against the defendant pursuant to General
Statutes § 46b-38c (e).1 The order identified the pro-
tected person as the defendant’s former husband, ‘‘[M.
J.]’’ and listed his home address and mailing address
as ‘‘[R Street].’’ The protective order instructed the
defendant to ‘‘not assault, threaten, abuse, harass, fol-
low, interfere with, or stalk the protected person’’; to
‘‘stay away from the home of the protected person and
wherever the protected person shall reside’’; and to
‘‘not contact the protected person in any manner,
including by written, electronic or telephone contact,
and [to] not contact the protected person’s home, work-
place or others with whom the contact would be likely
to cause annoyance or alarm to the protected person.’’
Upon issuing the protective order, the court reviewed
the conditions with the defendant. The defendant does
not dispute that she received a copy of the protective
order issued by the court.
   At the time the court issued the order, the defendant
sought clarification regarding the order from the court.
Judge Grogins specifically instructed the defendant that
‘‘as long as she stays away from the workplace of [M],
from his residence, or any contact with him, she’ll be in
compliance’’ with the protective order. Defense counsel
responded, ‘‘[t]hat’s our understanding.’’ Judge Grogins
further advised the defendant ‘‘to stay away from the
residence of [M], wherever it may be, including the
residence that’s listed on the protective order.’’ (Empha-
sis added).
  M had obtained the R Street property through divorce
proceedings with the defendant in February, 2016. At
the time the protective order was issued, M was the
sole owner of the R Street property. The defendant had
a pending appeal challenging the award of the R Street
property, which prohibited M from selling or otherwise
disposing of this property without court permission.
Although M spent several nights sleeping at the R Street
property, he did not ultimately move into the R Street
property. Instead, M hired a real estate agent to list the
property for sale or for rent in August, 2016. The agent
had known both the defendant and M for many years
and had represented them in real estate transactions
in the past.
   On September 22, 2016, the agent held an open house
at the R Street property. After the open house, the agent
closed the property and put a lockbox on the front
door. Simultaneously, the defendant was travelling to
pick up her mail at an address located near the R Street
property. As the defendant was driving by R Street, she
noticed the agent’s car in the driveway and pulled up
to the driveway. The defendant told the agent that she
could not list or sell the R Street property because of
the pending proceedings and court order relating to the
property. The agent removed the lockbox and sent M
a text message informing him of the exchange. On Octo-
ber 1, 2016, M notified the police that the defendant
had violated the protective order based on her interac-
tion with the agent at the R Street property. The police
obtained an arrest warrant for violation of a protective
order and served the warrant on the defendant on Octo-
ber 17, 2016.
   The state charged the defendant by way of a long
form information with one count of criminal violation
of a protective order.2 A two day court trial was held
in May, 2019, before McLaughlin, J. At trial, the state
presented evidence that the defendant had violated the
protective order by going to the R Street property and
additionally, by causing annoyance or alarm to M. After
the state’s case-in-chief, the defendant moved for a judg-
ment of acquittal. The defendant argued that she did not
have the requisite general intent to violate the protective
order based on her adherence to Judge Grogins’ instruc-
tion to stay away from M’s residence, and her knowl-
edge that M did not reside at the R Street property.
Thus, the defendant argued that any violation of the
order was based on a mistake and, therefore, she could
not be found guilty of violating the protective order.
The court denied the defendant’s motion. Following the
close of all of the evidence, the defendant once again
moved for a judgment of acquittal based upon insuffi-
cient evidence. She argued that § 53a-223 was void for
vagueness because Judge Grogins’ oral instruction did
not provide notice of what was prohibited by the protec-
tive order. The court rejected the defendant’s argu-
ments and found the defendant guilty of criminal viola-
tion of the protective order stating, ‘‘[b]ased on all of
the evidence, in particular . . . the May 17th, 2016 pro-
tective order in this matter and . . . the transcript of
Judge Grogins entering that protective order, and can-
vassing [the defendant] about the same, in addition to
this court’s assessment of the witnesses’ credibility, the
court finds [the defendant] guilty of criminal violation
of the May 17th, 2016 protective order.’’ This appeal
followed.
                             I
  The defendant first claims that the evidence was
insufficient to prove that she had the requisite intent
to be convicted of criminal violation of a protective
order. We disagree.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a [two part] test. First, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. Second, we determine whether upon the facts so
construed and the inferences reasonably drawn there-
from the [finder of fact] reasonably could have con-
cluded that the cumulative force of the evidence estab-
lished guilt beyond a reasonable doubt. . . . [I]n [our]
process of review, it does not diminish the probative
force of the evidence that it consists, in whole or in part,
of evidence that is circumstantial rather than direct.’’
(Citation omitted; internal quotation marks omitted.)
State v. Carter, 151 Conn. App. 527, 533, 95 A.3d 1201
(2014), appeal dismissed, 320 Conn. 564, 132 A.3d
729 (2016).
   ‘‘[T]he [trier of fact] must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense . . . . [P]roof
beyond a reasonable doubt does not mean proof beyond
all possible doubt . . . nor does proof beyond a rea-
sonable doubt require acceptance of every hypothesis
of innocence posed by the defendant that, had it been
found credible by the trier, would have resulted in
acquittal. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the . . . verdict of guilty.’’ (Citation omitted;
internal quotation marks omitted.) Id.
    ‘‘It is within the province of the [trier of fact] to
draw reasonable and logical inferences from the facts
proven. . . . The [trier of fact] may draw reasonable
inferences based on other inferences drawn from the
evidence presented. . . . [I]n viewing evidence which
could yield contrary inferences, the [trier of fact] is not
barred from drawing those inferences consistent with
guilt and is not required to draw only those inferences
consistent with innocence. The rule is that the [trier of
fact’s] function is to draw whatever inferences from
evidence or facts established by the evidence it deems
to be reasonable and logical. . . . Our review is a fact
based inquiry limited to determining whether the infer-
ences drawn by the [trier of fact] are so unreasonable
as to be unjustifiable.’’ (Citations omitted; internal quo-
tation marks omitted.) Id., 534.
  Section 53a-223 (a) provides in relevant part that ‘‘[a]
person is guilty of criminal violation of a protective
order when an order . . . has been issued against such
person, and such person violates such order.’’ The
defendant does not dispute the first element, that a
protective order had been issued against her. The defen-
dant claims that the evidence was insufficient to prove
that she had the requisite intent to violate the protective
order. ‘‘[T]he violation of a protective order statute is
not a specific intent crime.’’ (Internal quotation marks
omitted.) State v. Opio-Oguta, 153 Conn. App. 107, 119,
100 A.3d 461, cert. denied, 314 Conn. 945, 102 A.3d 1115
(2014). ‘‘All that is necessary is a general intent that
one intend to perform the activities that constitute the
violation.’’ (Internal quotation marks omitted.) State v.
Binnette, 86 Conn. App. 491, 497, 861 A.2d 1197 (2004),
cert. denied, 273 Conn. 902, 868 A.2d 745 (2005).
  In arguing that there was insufficient evidence to
prove that she had the requisite intent to violate the
protective order, the defendant argues that she had
relied on the court’s oral clarification of the protective
order instructing her only that she must avoid M’s resi-
dence, not that she was prohibited from going to the
R Street property. She further argues that, because she
knew that M did not reside there, she was under ‘‘an
erroneous perception of the facts as they actually exist’’
based on the court’s instruction, which ‘‘negate[s] the
criminal nature’’ of her presence at the R Street prop-
erty.3 (Internal quotation marks omitted.)
   The defendant’s reliance on Judge Grogins’ oral
instruction to support her claim that she did not have
the requisite intent to violate the protective order is
misplaced. The state was not required to prove that the
defendant specifically intended to violate a condition
of the protective order. The state had the burden to
prove only that she intended to perform the activities
constituting the violation of the protective order, specif-
ically, that she intended to go to the R Street property.
It is undisputed that the defendant went to the R Street
property, and the defendant herself testified that she
intended to go to the property in order to speak to
the agent. Because the plain language of the protective
order prohibited the defendant from going to the R
Street property, and the only requisite intent needed to
find the defendant guilty of criminal violation of the
protective order is intent to perform the activities that
constitute the violation, we conclude that there was
sufficient evidence before the trial court to find that
the defendant violated the protective order.
                            II
  The defendant next argues that the criminal violation
of protective order statute is void for vagueness as
applied to her because the language of the protective
order, as explained to her by the court, did not provide
adequate notice of what was prohibited. We are not
persuaded.
   ‘‘The determination of whether a statutory provision
is unconstitutionally vague is a question of law over
which we exercise de novo review. . . . In undertaking
such review, we are mindful that [a] statute is not void
for vagueness unless it clearly and unequivocally is
unconstitutional, making every presumption in favor
of its validity. . . . To demonstrate that [a statute] is
unconstitutionally vague as applied to [her], the [defen-
dant] therefore must . . . demonstrate beyond a rea-
sonable doubt that [she] had inadequate notice of what
was prohibited or that [she was] the victim of arbitrary
and discriminatory enforcement. . . . [T]he void for
vagueness doctrine embodies two central precepts: the
right to fair warning of the effect of a governing statute
. . . and the guarantee against standardless law
enforcement. . . . If the meaning of a statute can be
fairly ascertained a statute will not be void for
vagueness since [m]any statutes will have some inher-
ent vagueness, for [i]n most English words and phrases
there lurk uncertainties.’’ (Internal quotation marks
omitted.) State v. Legrand, 129 Conn. App. 239, 269–70,
20 A.3d 52, cert. denied, 302 Conn. 912, 27 A.3d 371
(2011).
   Section 53a-223 (a) provides in relevant part: ‘‘A per-
son is guilty of criminal violation of a protective order
when an order . . . has been issued against such per-
son, and such person violates such order.’’ We note that
the defendant makes no claim that the statute is facially
vague, but rather that it is vague as applied to her in
these factual circumstances. In other words, the defen-
dant does not argue that the language of § 53a-233 is
unconstitutionally vague, but rather that the defendant
relied on ‘‘a last instruction from the court, as only
limiting her to avoiding [M’s] residence, work and con-
tact with him. . . . Consequently, in light of the lan-
guage in the protective order as explained to her by
the court, [the defendant] had inadequate notice of what
was prohibited.’’
   We conclude that the terms of the protective order
issued in this case provided adequate notice that going
to the R Street property would constitute a violation of
the order. The court’s oral instruction to the defendant
specifically warned her to avoid M’s residence.
Although M was not permanently residing at R Street
when the defendant went to the property, the protective
order clearly prohibited the defendant from going to the
R Street property ‘‘and wherever the protected person
shall reside.’’ (Emphasis added.) The R Street address
clearly was listed as M’s address on the protective order.
The language contained in the protective order required
the defendant to stay away from the R Street property
even if M was not, in fact, residing there. The court’s
oral instructions did not alter the restrictions of the
protective order in any way. If the defendant wanted
permission to go the R Street property, she was obli-
gated to file a motion to seek a modification of the
order in court, not alter the terms of the protective order
on her own.4 Accordingly, the defendant’s argument
that she lacked adequate notice of the condition of the
protective order or that the statute is unconstitutionally
vague as applied to her fails.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of domestic violence, we decline to identify the defendant, the victim,
or others through whom the victim’s identity may be ascertained. See General
Statutes § 54-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   1
     General Statutes § 46b-38c (e) provides in relevant part: ‘‘A protective
order issued under this section may include provisions necessary to protect
the victim from threats, harassment, injury or intimidation by the defendant,
including, but not limited to, an order enjoining the defendant from (1)
imposing any restraint upon the person or liberty of the victim, (2) threaten-
ing, harassing, assaulting, molesting or sexually assaulting the victim, or (3)
entering the family dwelling or the dwelling of the victim. . . .’’
   2
     The state alleged that the defendant was in violation of General Statutes
§ 53a-223, which provides in relevant part: ‘‘(a) A person is guilty of criminal
violation of a protective order when an order issued pursuant to subsection
(e) of section 46b-38c . . . has been issued against such person, and such
person violates such order. . . .’’
   3
     The parties, in their appellate briefs, also address whether the defendant
violated the protective order by causing M annoyance or alarm. Because
the information charges the defendant with only one count of criminal
violation of a protective order and we agree with the trial court that the
defendant violated the protective order by appearing at the R Street property,
we decline to address the issue of whether or not the defendant caused M
annoyance or alarm.
   4
     See State v. Wright, 273 Conn. 418, 426, 870 A.2d 1039 (2005) (‘‘[T]he
defendant had no privilege to violate that order. If the defendant believed
that the order did not comport with the statutory requirements of § 46b-
38c (e), he had two lawful remedies available to him. He could have (1)
sought to have the order modified or vacated by a judge of the Superior
Court pursuant to Practice Book § 38-13; or (2) appealed the terms of the
order to the Appellate Court in accordance with General Statutes § 54-63g.’’
(Footnote omitted.))